Citation Nr: 0000208	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-13 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to former prisoner of war (POW) status for VA 
benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 determination from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) in which the appellant was denied entitlement to 
former POW status for VA benefits.  


FINDINGS OF FACT

1.  The service department has not verified any period of POW 
service.  

2.  The appellant alleged widely varying dates of POW 
internment which did not occur during any period of 
recognized service.  


CONCLUSION OF LAW

The appellant is not entitled to former POW status for VA 
benefits.  38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. 
§ 3.1(y), 3.8, 3.9, 3.203(c), 3.309(c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant alleged that he entered service with the Army 
of the Philippines in November 1941.  In October 1973, the 
service department certified that the appellant had 
recognized guerrilla service from March 1945 to November 
1945, and he was not entitled to receive pay for this period.  
The appellant's USAFFE status was not established, and he had 
no prisoner of war (POW) status.  

The appellant's October 1945 processing affidavit alleged 
that he was captured by the Japanese in late August 1942 and 
released less than two weeks later, in September 1942.  
Several of the appellant's statements to the RO alleged that 
he was maltreated at a Japanese garrison in Candon Ilocos Sur 
from October 1943 to December 1943.  G.A., a military friend, 
also filed a March 1996 statement that alleged that he and 
the appellant were interned at a Japanese camp from October 
1943 to December 1943.  The VARO reviewed G.A.'s VA claims 
folder and determined that G.A. had not attained former POW 
status.  


Criteria

If a veteran is: (1) a former POW and; (2) as such was 
interned or detained for not less than 30 days, certain 
diseases shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided that 
the rebuttable presumption provisions of § 3.307 are also 
satisfied.  See 38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. 
§ 3.309(c) (1999).  

The term "former POW" means a person who, while serving in 
the active military, naval, or air service, was forcibly 
detained or interned in the line of duty.  38 U.S.C.A. 
§ 101(32) (West 1991).  The VA shall accept the findings of 
the appropriate service department that a person was a POW 
during a period of war unless a reasonable basis exists for 
questioning it.  Such findings shall be accepted only when 
detention or internment is by an enemy government or its 
agents.  38 C.F.R. § 3.1(y) (1999); see Manibog v. Brown, 8 
Vet. App. 465, 468 (1996).  

38 C.F.R. § 3.1(y)(1) does not require VA to follow a service 
department's finding that a veteran was not a POW.  See 
Manibog v. Brown, 8 Vet. App. at 468; VAGCPREC 14-94 (June 8, 
1994).  The Board may plausibly find that the appellant was 
not a POW during service if service department records do not 
reflect that he was and if the dates of alleged POW status in 
the evidence vary considerably.  See Manibog v. Brown, 8 Vet. 
App. at 468.  



Analysis

In this case, service department records do not show that the 
appellant had any periods as a prisoner of war during his 
recognized guerrilla service from March 1945 to November 
1945.  In addition, the appellant provided widely varying 
dates of alleged POW internment, August to September 1942, or 
October to December 1943.  In any event, neither of these 
alleged periods of POW internment coincided with the period 
of recognized guerrilla service.  Therefore, the evidence 
does not plausibly show that the appellant attained POW 
status during the service recognized by the service 
department.  

In view of the foregoing, the appellant's claim of 
entitlement to former POW status for VA benefits must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  If the appellant disagrees with the 
information contained in service department records, his 
remedy, if any, must be pursued with the Army Board for the 
Correction of Military Records.  See Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994).  


ORDER

Entitlement to former prisoner of war (POW) status for VA 
benefits is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

